I concur with the majority that appellant's Ford Taurus automobile is a motor vehicle and that motor vehicles are entitled to be exempt from the requirements of R.C. 4511.75 under certain circumstances.
I respectfully disagree with the majority that, therefore, appellant's conviction must be vacated.
I would affirm the conviction of appellant by the trial court, even though the trial court wrongly decided that appellant's vehicle was not entitled to be exempt from the requirements of R.C. 4511.75. Appellant only could have been exempt from the requirements of R.C. 4511.75 if he had been "actually engaged in work upon the surface of a highway" at the time of the violation. The trial court found that the "testimony of the [appellant] along with his passenger, indicated that they were simply traveling to an area to look at a potential problem". Based on that finding by the trial court, I would find that the appellant was not "actually engaged in work upon the surface of a highway."
Therefore, the requirements of R.C. 4511.75 were applicable to appellant, and I would affirm appellant's conviction.